NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2007-7117


                                  JAMES WOODS,

                                                            Claimant-Appellant,

                                          v.


                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.

      James Woods, of Garner, North Carolina, pro se.

       Robert Chandler, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
him on the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Donald E. Kinner, Assistant Director. Of counsel on the brief were
Michael J. Timinski, Deputy Assistant General Counsel, and Tracey P. Warren,
Attorney, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge William A. Moorman
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2007-7117


                                   JAMES WOODS,

                                                             Claimant-Appellant,

                                           v.

                R. JAMES NICHOLSON, Secretary of Veteran's Affairs,

                                                             Respondent-Appellee.


                           __________________________

                             DECIDED: August 9, 2007
                           __________________________



Before MICHEL, Chief Judge, SCHALL Circuit Judge, and BUCKLO, ∗ District Judge.

MICHEL, Chief Judge.

      James Woods petitions for review of the final decision of the United States Court

of Appeals for Veterans Claims ("Veterans Court") affirming the Board of Veterans'

Appeals' ("Board") denial of the termination of garnishment of his disability benefit.

Woods v. Nicholson, No. 04-2406 (Vet. App. Dec. 14, 2006). Because we find no legal

error, and factual determinations of the Veteran's Court are unreviewable by this Court,

we affirm.




      ∗
             Honorable Elaine E. Bucklo, District Judge, United States District Court for
the Northern District of Illinois, sitting by designation.
                               I.     BACKGROUND

      Woods served on active duty in the United States Air Force from February 1962

to January 1988. On May 11, 1988, the Superior Court of the District of Columbia,

Family Division ("Superior Court"), granted Woods' petition for absolute divorce and

ordered him to pay his former spouse $400 per month in alimony. Woods did not pay

this alimony and arrearages accrued over the next thirteen months.    In July 1989, the

court entered a consent order that required Woods to pay $830 to his former spouse

each month, $400 in current alimony and $430 to be credited toward arrearages. On

October 20, 1998, the Superior Court issued a writ of attachment to address the

arrearages, which had reached $37,200. The writ ordered the Department of Veterans

Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina, to garnish $830

from his monthly disability benefits and pay it directly to his ex-spouse. By September

9, 2002, Woods' disability payments had been garnished in the amount of $39,840.

      Woods contacted the RO to have the garnishment terminated on the grounds

that he had paid more than the $37,200 required by the writ. As communicated in a

December 2002 letter, the RO Regional Counsel reviewed the writ and related court

documents and determined that only $21,040 ($430 per month) had been credited

towards arrearages while the remaining $18,800 ($400 per month) had been credited

towards current alimony support. The RO thus denied Woods' request for termination of

garnishment, and it further noted that it was bound to comply with the writ until

otherwise ordered by the Superior Court.

      On appeal, the Board sustained the decision of the RO, finding that there was no

competent evidence that the Order was terminated, amended, superseded, or satisfied.




2007-7117                                  2
Appeal of Woods, No. 03-19 278, slip op. at 2 (B.V.A. Dec. 10, 2004). The Board

further noted that the veteran had "been given ample opportunity to submit valid

evidence that he ha[d] satisfied the [writ] of the court" but did not do so. Id. The

Veterans Court affirmed the decision of the Board. Woods timely filed this petition to

review the decision of the Veterans Court.

                                   II.   DISCUSSION

      We have jurisdiction over final decisions of the Veterans Court pursuant to 38

U.S.C. § 7292(a). Our scope of review, however, is limited to "the validity of a decision

of the [Veterans] Court on a rule of law or of any statute or regulation . . . or any

interpretation thereof (other than a determination as to a factual matter) that was relied

on by the Court in making the decision." Id. This Court may not review "(A) a challenge

to a factual determination, or (B) a challenge to a law or regulation as applied to the

facts of a particular case." 38 U.S.C. § 7292(d)(2); see also Maggitt v. West, 202 F.3d

1370, 1374 (Fed. Cir. 2000).

      At bottom, Woods argues that the writ of attachment only authorizes garnishment

of $37,200 and that he thus satisfied the writ because his benefits have been garnished

in excess of that amount.      However, the writ is clear on its face that the figure of

$37,200 only refers to the arrearages in alimony. It is undisputed that the May 11, 1988

order to pay $400 per month in current alimony was never terminated, amended, or

superseded, thus Woods has ever since had a continuing obligation to pay current

alimony. The Veterans Court affirmed the Board's finding that the RO had correctly

determined that only $21,040 had been credited toward the $37,200 in arrearages

noted in the writ, and we cannot disturb this factual finding. As such, Woods' argument




2007-7117                                    3
that he satisfied the writ lacks merit. He further does not argue that the writ is legally

deficient or that it was terminated, amended, or superseded. To the extent that he

contests the Veterans Court's interpretation or application of 42 U.S.C § 659(a) and 5

C.F.R. § 581.301, Woods offers no arguments in support of such a contention, and in

any event we conclude that the Veterans Court did not commit any legal error.

Therefore, the decision of the Veterans Court is affirmed.




2007-7117                                   4